EXHIBIT 10.1







SUBSCRIPTION AGREEMENT




_____________, 2015




To:

Eason Education Kingdom Holdings, Inc.

Unit 19, 35/F., Tower 1

Millennium City 1, No. 388 Kwun Tong Road

Kwun Tong, Kowloon, Hong Kong




Attention:

Mr. Cheng Kin Ning, Kenny; Chief Financial Officer




1.  Subscription.  This Subscription Agreement pertains to the offering by Eason
Education Kingdom Holdings, Inc., a Nevada corporation (the “Company”), of up to
300,500,000 shares of the Company’s common stock, par value $0.001 per share
(the “Shares”), at a purchase price of $0.001 per Share for an aggregate
offering of up to Three Hundred Thousand, Five Hundred United States Dollars (US
$300,500,000).  The Shares are, depending upon the circumstances, referred to
herein as the “Securities.”




The undersigned (“Purchaser”), intending to be legally bound, hereby offers to
pur­chase from the Company ____________ Shares for an aggregate purchase price
of $______________.




By execution of this Subscription Agreement, the Purchaser hereby acknowledges
that it understands that the Company is relying upon the accuracy and
completeness of all information it has entered herein and all representations
and warranties it has made hereunder in complying with the Company’s obligations
under applicable U.S. federal and state securities laws.  




2.

General Representations.  The Purchaser represents, acknowledges and agrees
that:




(a)

it is not a “U.S. person” as that term is defined in Regulation S1, promulgated
under the U.S. Securities Act of 1933, as amended (the “U.S. Securities Act”);
and




(b)

it will not be purchasing Securities for the account or benefit of any U.S.
Person; the offer was not made to the Purchaser when it was in the United
States; at the time the Purchaser’s buy order was delivered to the Company, the
Purchaser was outside the United States; the Subscriber received and accepted
this subscription and




-------------------------------------------

1    “U.S. person” is defined under Regulation S as:

(i)

Any natural person resident in the United States;

(ii)

Any partnership or corporation organized or incorporated under the laws of the
United States;

(iii)

Any estate of which any executor or administrator is a U.S. person;

(iv)

Any trust of which any trustee is a U.S. person;

(v)

Any agency or branch of a foreign entity located in the United States;

(vi)

Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

(vii)

Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

(viii)

Any partnership or corporation if:

(A)

Organized or incorporated under the laws of any foreign jurisdiction; and

(B)

formed by a U.S. person principally for the purpose of investing any securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a) under the Act) who are not
natural persons, estates or trusts.




1






--------------------------------------------------------------------------------




entered into this Agreement in its jurisdiction of residence; and such
jurisdiction of residence is as set out on the signature page of this Agreement.




(c)

that the Securities acquired pursuant to this Agreement have not been registered
under the U.S. Securities Act, and are being sold in reliance upon an exemption
from registration afforded by Regulation S; and that the Securities have not
been registered with any state securities commission or authority.  The
Purchaser further understands that pursuant to the requirements of Regulation S,
the Securities acquired herein may not be transferred, sold or otherwise
exchanged unless in compliance with the provisions of Regulation S and/or
pursuant to registration under the U.S. Securities Act, or pursuant to an
available exemption under the U.S. Securities Act.




(d)

the Securities are being purchased by the Purchaser for its own account, for
investment only and not with a view toward resale or distribution thereof to any
other person, and it is not participating, directly or indirectly, in any
underwriting or distribution;




(e)

none of the Securities purchased by the Purchaser shall be sold or otherwise
transferred contrary to the provisions of this Subscription Agreement or any
federal or state securities law, and the Purchaser understands that unless the
Securities are subsequently registered under the U.S. Securities Act, they may
not in any event be sold or transferred except by a valid exemption from
registration under the U.S. Securities Act;




(f)

any and all certificates representing the Securities purchased and any and all
securities issued in replacement thereof or in exchange thereof shall bear the
following legend or one substantially similar thereto, which the Purchaser has
read and understands:




“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS, AND THE
TRANSFER THEREOF IS PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE ACT, PURSUANT TO REGISTRATION UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”




(g)

the Company shall have the right to issue stop transfer instructions on its
official stock records, and the Purchaser acknowledges that the Company has
informed the Purchaser of its intention to issue such instructions:




(h)

there is currently no active trading market in the Securities of the Company,
and the Company presently has no plans to register the Securities, so there may
never be a public trading market for the Securities, with consequent possible
indefinite illiquidity of the Securities;




(i)

hedging transactions involving the Securities may not be conducted unless in
compliance with the U.S. Securities Act.




(j)

at no time has it been explicitly or implicitly represented, guaranteed or
warranted to the Purchaser by the Company, its management, the agents or
employees of the Company or any other person: (i) that the Purchaser will be
able to transfer the Securities on any particular date; (ii) that if and when
the Purchaser may wish to transfer the Securities, such securities will be
validly transferable under federal and applicable state securities laws; (iii)
that the Purchaser will realize any percentage or amount of profit, gain or
other consideration as a result of any investment it has made or will make in
the Company; or (iv)  that the Purchaser or other shareholders will receive any
dividends or other distributions from the Company at any time;




(k)

investment in the Securities is a long-term, speculative investment which
involves a substantial risk of loss to the Purchaser of its entire investment;
that the Purchaser takes full cognizance of and responsibility for the risks
related to the purchase of the Securities; the Purchaser has no need for
liquidity with respect to its investment either now or within the foreseeable
future; and the Purchaser can bear a complete loss of its investment without
undue hardship to itself;





2






--------------------------------------------------------------------------------







(l)

the Purchaser and its purchaser representative, if any, has been afforded an
opportunity to examine such documents and obtain such information, including the
Company’s financial statements concerning the Company as it may have requested,
and the Purchaser has had the opportunity to request such other information and
ask questions of the officers and directors of the Company (and all information
so requested has been provided) for the purpose of verifying the information
furnished to it and for answering any question it may have had concerning the
business, prospects and affairs of the Company;




(m)

the Purchaser understands and acknowledges that any projections or financial
forecasts of the Company may likely prove to be incorrect in view of the early
stage of the Company’s development; and no assurance has been given to it that
actual results will correspond in any meaningful way with the results
contemplated by the various projections, financial forecasts or predictions; and




(n)

the Purchaser has been advised to consult with its own investment adviser,
attorney, and accountant regarding the Company’s prospects and legal and tax
matters, concerning an investment in the Company, and has done so, to the extent
it consider that to be necessary.




3.

Suitability Standards, Representations, and Warranties.  The Purchaser
represents and warrants that all of the information which it has furnished in
this Subscription Agreement is correct and complete as of the date of this
Subscription Agreement, and will be correct and complete on the closing of the
sale of the Shares subscribed for, and the representations and warranties and
agreements herein shall survive the closing date and may be relied upon by the
Company in its reliance upon an exemption from registration under the U.S.
Securities Act and state securities laws.




4.

Indemnification.  The Purchaser understands the meaning and legal consequences
of the representations and warranties contained in this Subscription Agreement
and agrees to indemnify and hold harmless the Company, its officers and
directors, and each agent and employee thereof, from and against any and all
loss, damage, liability or expense (including judgments, fines, amounts paid in
settlement, attorney’s fees and other legal costs actually incurred as a result
of any such person or entity being made a party or threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative, or investigative, by reason of or arising from
any breach of representation or warranty of it or any misrepresentation or
misstatement of fact or omission to state or represent facts made by it to the
Company, including without limitation, the information which it has furnished in
this Subscription Agreement.




5.

Miscellaneous




(a)

The disclosure provided in this Subscription Agreement with respect to certain
aspects of resale restrictions which applies to the Securities and securities
laws of the United States is only a summary and is not intended to be exhaustive
and does not refer to resale restrictions which may arise by reason of
securities laws other than those of the United States.  THE SUBSCRIBER SHOULD
CONSULT HIS OWN PROFESSIONAL ADVISORS REGARDING THIS AGREEMENT AND RESALE
RESTRICTIONS APPLICABLE TO THE SHARES.




(b)

All notices or other communications given or made hereunder shall be in writing
and shall be delivered or mailed by registered or certified mail, return receipt
requested, postage prepaid, to the Company at the address set forth above and to
the undersigned at the address set forth on the signature page hereof.




(b)

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes any prior or
contemporaneous representations, warranties, or agreements (whether oral or
written), and may be amended or waived only by a writing executed by the party
to be bound.




Very truly yours,














3



--------------------------------------------------------------------------------







By:   _____________________________________________

         Name:  ____________________        




Subscription Information (to be completed by individual subscriber):




Number of Shares Purchased:  __________________




Purchase Price of Shares (Number of Shares Purchased x $0.001 per Share):
$__________




Address: ________________________________________________




Accepted and Agreed:




Dated:  _______________, 2015




EASON EDUCATION KINGDOM HOLDINGS, INC.










By:  ___________________________________

        Name:  Mr. Cheng Kin Ning, Kenny

        Title:  Chief Financial Officer




























 

 





4



--------------------------------------------------------------------------------


